Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive, as a showing of objective evidence of unexpected results has not been made of record.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).1
The remarks only rely upon paragraphs 48, 51, 56-59 and 64 and figure 4 of the originally filed specification for support of the asserted unexpected results of the claimed ranges.  The support however only states the ranges are “advantageous” and not necessarily critical or unexpected.  As such the arguments presented lack objective evidence showing criticality and/or unexpected results.

None the less upon discussion from the recent telephone interview and receiving the current arguments that the specific area ratio produce unexpected results of reduced thermal stress thereby increasing/improving the number of BLR cycles (i.e. lifetime), further search on reconsideration of the claims been performed.  
Upon additional search it is found in the prior art, exposed metal contacts of chips having exposed areas greater than 60%  as compared by the encapsulant are known to increase thermal dissipation, thereby improving the thermal properties of chips.  See evidentiary prior art reference Chen et al. (2018/0342438) figs. 1A-B paragraphs 49 and 106 [reproduced below] for support of this expected result of increasing exposed surface are of a chip metal plate/contact. 
Description
[0049] Efficient cooling of the semiconductor chip package 100 may be promoted when a ratio of an area size of the exposed second surface 132 of the metal plate 130 (e.g. the area enclosed by the outline 133) and an area size as defined by the outline 153 of the encapsulant 150 is equal to or greater than 0.7, 0.8, 0.85 or 0.9. The greater the ratio the better is the cooling capability of the semiconductor chip package 100 in terms of lateral package dimensions (e.g. as expressed by the package footprint area).

[0106] In Example 10, the subject matter of any one of Examples 1 to 9 can optionally include further including an encapsulant embedding the electrically conducting carrier, the semiconductor chip and the metal plate, wherein a ratio of an area size of the exposed second surface of the metal plate and an area size as defined by an outline of the encapsulant is equal to or greater than 0.7, 0.8, 0.85, or 0.9.



    PNG
    media_image1.png
    468
    540
    media_image1.png
    Greyscale

As shown and disclosed, the dimensions of a exposed metal contact/plate of a chip was expected at the time of the invention to have improved thermal dissipation (efficient cooling) by increasing the area ratio over 60%.  

As applied in the rejection, the claimed dimensions were known and used in the art.  From the teaching in Chen that when a metal plate/pad/die paddle/thermal pad  such as disclosed in Babaran et al. and/or Lopez has the dimensions as described in Lopez have the ratio greater than 60% exposed relative the encapsulant, one of ordinary skill in the art would expect a result of improved thermal transfer (heat dissipation) thereby increasing the lifetime (BLR cycles) of a device.

Even though the specifically cited references, Babaran and Lopez, may have been unaware of the improved thermal dissipation results, at least others of ordinary skill such as evidenced by Chen et al. were aware of the advantages/results as claimed and argued.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35-43 is rejected under 35 U.S.C. 103 as being unpatentable over Babaran et al (US 9184120 B1) in view of Lopez et al. (US 2015/0221622).


    PNG
    media_image2.png
    815
    1282
    media_image2.png
    Greyscale

Regarding claim 36 Babran et al teaches a electronic device comprising:
 a package comprising an exposed package surface that is a major outer surface of the package (Babran et al. Figs. 3 and 14); 
a semiconductor chip comprising a major chip surface with surface area more than 25 percent of the surface area of the exposed package surface (Babran et al. Figs. 3 and 14 – While it is understood figures may not be to scale, the figure of Babran et al. is substantially similar to the figure depicting the claimed feature.  The relative sizes of Babran et al. strongly suggest the claimed sized relationship.  As such, one of ordinary skill would find it obvious to at least try the sized relationship as suggested in the figure of Babran.);
and flush contacts comprising contact surfaces that are flush with the exposed package surface (Babran et al. Figs. 3 and 14), the flush contacts comprising edge contacts (Babran et al. Figs. 3 and 14), and a central contact located in a central region of the package(Babran et al. Figs. 3 and 14) and comprising an internal contact surface of the central contact facing the semiconductor chip (Babran et al. Fig. ), and an exposed contact surface with surface area more than 60 percent of the surface area of the exposed package surface (Babran et al. Figs. 3 and 14 – While it is understood figures may not be to scale, the figure of Babran et al. is substantially similar to the figure depicting the claimed feature.  The relative sizes of Babran et al. strongly suggest the claimed sized relationship.  As such, one of ordinary skill would find it obvious to at least try the sized relationship as suggested in the figure of Babran.) the entirety of the opposing exposed contact surface being part of the exposed package surface (Babran et al. Figs. 3 and 14),

Babran et al. may be merely silent upon a dimensions such thickness of the chip/die and size ratios of elements.  At the time of the invention the claimed thickness range was known and practiced with analogous device structures.  For support see Lopez et a; which teaches a substantially similar package structure.  
Lopez discloses an electronic device (Figs. 2-7) comprising:  
a semiconductor chip (Fig. 2B, 230) having a thickness smaller than 160 um (¶[0028], a thickness of about 0.1 mm); and
a package (Fig. 2B & 7, 200) with flush contacts (202, 203 and 201) that have surfaces that are flush with outer surfaces of the package (200, see Fig. 7) and having the chip (230) encapsulated therein (see Fig. 3), wherein the chip (230) takes up more than twenty-five percent of the surface area of a major outer surface of the package that is exposed (¶ [0024], a rectangular footprint with a module length 292 of 4.8 mm and a width 293 of 3.0 mm, and { [0028], first chip 230 may have a size of about 3.5x2.84 mm; based on Fig. 2B, the size of chip 220 given in 4 [0029], and the size of the package given in { [0024], it is assumed that the 3.5mm dimension listed in § [0028] is a typo and should instead be 2.5mm. Regardless, the area of the first chip, 7.1mm (or 9.94mm) is greater than 25% of the surface area of the package, which is 14.4mm), wherein the flush contacts (Fig. 2B, 202, 203 and (201) comprise edge contacts (202 and 203) and a central contact (201) that  takes up a Surface area corresponding to more than sixty percent of the surface area of the package (200; given the dimensions of chips 230 and 220 in {s[0028] and [0029], which are on the surface of 201, element 201 must have a surface area greater than 60 percent of the lower surface area of the package 200, ¶ [0024)).

    PNG
    media_image3.png
    371
    535
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    436
    589
    media_image4.png
    Greyscale


The central contact 201 being located in a central region of the package and having a first side and an opposite second side, the first side having a first major surface 201b  facing the semiconductor chip 230 and the second side having a second major surface 201c/201d, and all of the second major surface in the central region is part of an exposed outer surface of the package (Lopez Figs. 2-7).

    PNG
    media_image5.png
    997
    1728
    media_image5.png
    Greyscale

As shown in Lopez, the relative dimensions would be obvious parameters selected by one of ordinary skill in the art at the time of the invention.
Further, It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensions  through routine experimentation and optimization to obtain optimal or desired device performance because the dimensions are result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).


Regarding claim 37, Babran et al. in view of Lopez et al. teach a electronic device of claim 36, wherein the largest linear dimension of the semiconductor chip is at least 50 percent of the largest linear dimension of the package (Babran et al. Figs. 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 38 Babran et al. in view of Lopez et al. teach a electronic device of claim 37, wherein the largest linear dimension of the semiconductor chip is between 50 and 70 percent of the largest linear dimension of the package. (Babran et al. Figs. 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 39 Babran et al. in view of Lopez et al. teach a electronic device of claim 38, wherein both the semiconductor chip and the package have rectangular surfaces, each edge of the rectangular surfaces of the semiconductor chip being between 50 and 70 percent of the corresponding edge of the rectangular surface of the package to which it is parallel (Babran et al. Figs. 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 40. Babran et al. in view of Lopez et al. teach a electronic device of claim 36, wherein the surface area of the major chip surface is between 25 and 50 percent of the surface area of the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 41 Babran et al. in view of Lopez et al. teach a electronic device of claim 36, wherein conductive wires inside of the package connect contacts at an upper surface of the semiconductor chip to upper surfaces of at least some of the flush contacts (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).

Regarding claim 42 Babran et al. in view of Lopez et al. teach a electronic device of claim 41, wherein the edge contacts receive, at their upper surfaces, conductive wires connecting to contacting areas at the upper surface of the semiconductor chip (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).

Regarding claim 43, Babran et al. in view of Lopez et al. teach a electronic device of claim 36, wherein the thickness of the semiconductor chip is less than 110 um (Lopez ¶[0028], a thickness of about 0.1 mm).

Claims 44-65 are rejected under 35 U.S.C. 103 as being unpatentable over Babran et al. in view of Lopez et al. in view of Rodriguez et al. (US 2018/0190576).


Regarding claim 44 Babran et al. in view of Lopez et al. teach a electronic device of claim 43, however may be silent upon wherein the thickness of the semiconductor chip is less than 70 um.
Lopez et al. teaches in paragraph [0028], a thickness of about 0.1 mm.  Reducing the dimension to 70um (or 0.07mm) does not provide a unexpected result or benefit to the device.  In the absence of unexpected results or benefit, the mere change is size or shape if is recognized as a obvious variant.  See MPEP 2144.04.

	For generic support demonstrating the knowledge in the art that the claimed dimension was known and practiced see Rodriguez which discloses a similar electronic device (Fig. 14), comprising a semiconductor chip (1104) having a thickness smaller than 70 um (§ [0046], the die may be only 40-60 um thick or even thinner). lt would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the electronic device disclosed by Lopez to include wherein the chip has a thickness smaller than 70 um, as taught by Rodriguez, to minimize the thickness of the electronic device package.

Regarding claim 45 Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 36, wherein the package is made of epoxy resin (Lopez 290, § [0024)).  Babaran is silent upon the material of the encapsulant.  Lopez teaches epoxy resin is a known and expected material in the art at the time of the invention.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select epoxy resin, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.


Regarding claim 46, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 36, wherein the package comprises no lead frame that extends out of the package (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).

Regarding claim 47, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 46, wherein the package is a quad flat no-lead (QFN) package (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).

Regarding claim 48, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 36, wherein the edge contacts are distributed at a periphery of the exposed package surface, the edge contacts being flush with the periphery of the package (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).

Regarding claim 49, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 36, further comprising a welding or glue joint (Babaran 22) directly connecting the semiconductor chip to the central contact (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).


Claims 50-65 are rejected under 35 U.S.C. 103 as being unpatentable over Babran et al. in view of Lopez et al. in view of Rodriguez et al. with supporting evidentiary reference Chen et al. (2018/0342438).

Regarding claim 50, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 36, wherein the electronic device is configured to withstand at least 4000 board level reliability (BLR) cycles comprising temperature changes ranging from -400C to +1250C (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
The claimed “configured to “ provide the result is understood from the originally filed written description if the structure as recited in the parent claims.  Both Babaran and Lopez teach and demonstrate devices having the claimed structure and dimensional relationships.  As such the devices of both Babaran and Lopez are understood to be “configured to” achieve the result.  

As per the Applicant’s specification paragraph 64, this claimed configuration and desired result is a optimizable parameter relationship of Die/package area ratio and die thickness.  Lopez teaches dimensions in the various disclosed ranges which would produce the results given the applicant’s chart in figure 4.

    PNG
    media_image6.png
    323
    503
    media_image6.png
    Greyscale

	Additionally, the result is understood as a optimization of parameters to increase lifetime of a package.  Increasing lifetime is a well known desirable result as one of ordinary skill in the art does not want immediate failure of a device.  As such, it would be obvious to one of ordinary skill in the art to adjust the parameters to mitigate device failure and increase lifetime of the device.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the thickness and area ratios  through routine experimentation and optimization to obtain optimal or desired device performance because the thickness and area ratios  is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


For further evidence supporting the maintained assertion that the results would be expected see Chen et al..  Chen et al. teaches exposed metal contacts of chips having exposed areas greater than 60%  as compared by the encapsulant are known to increase thermal dissipation, thereby improving the thermal properties of chips.  See evidentiary prior art reference Chen et al. (2018/0342438) figs. 1A-B paragraphs 49 and 106 [reproduced below] for support of this expected result of increasing exposed surface are of a chip metal plate/contact. 
Description
[0049] Efficient cooling of the semiconductor chip package 100 may be promoted when a ratio of an area size of the exposed second surface 132 of the metal plate 130 (e.g. the area enclosed by the outline 133) and an area size as defined by the outline 153 of the encapsulant 150 is equal to or greater than 0.7, 0.8, 0.85 or 0.9. The greater the ratio the better is the cooling capability of the semiconductor chip package 100 in terms of lateral package dimensions (e.g. as expressed by the package footprint area).

[0106] In Example 10, the subject matter of any one of Examples 1 to 9 can optionally include further including an encapsulant embedding the electrically conducting carrier, the semiconductor chip and the metal plate, wherein a ratio of an area size of the exposed second surface of the metal plate and an area size as defined by an outline of the encapsulant is equal to or greater than 0.7, 0.8, 0.85, or 0.9.



    PNG
    media_image1.png
    468
    540
    media_image1.png
    Greyscale

As shown and disclosed, the dimensions of a exposed metal contact/plate of a chip was expected at the time of the invention to have improved thermal dissipation (efficient cooling) by increasing the area ratio over 60%.  

As applied in the rejection of the claimed device structure, the claimed dimensions were known and used in the art.  From the teaching in Chen that when a metal plate/pad/die paddle/thermal pad such as disclosed in Babaran et al. and/or Lopez has the dimensions as described in Lopez have the ratio greater than 60% exposed relative the encapsulant, one of ordinary skill in the art would expect a result of improved thermal transfer (heat dissipation) thereby increasing the lifetime (BLR cycles) of a device.

Even though the specifically cited references, Babaran and Lopez, may have been unaware of the improved thermal dissipation results, at least others of ordinary skill such as evidenced by Chen et al. were aware of the advantages/results as claimed and argued.


Regarding claim 51, Babran et al. in view of Lopez et al. in view of Rodriquez as evidenced by Chen et al. teach a electronic device of claim 36, wherein an upper surface of the package opposing the exposed package surface comprises no contacts (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).

Regarding claim 52, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device comprising: 
a semiconductor chip; a package with the semiconductor chip encapsulated therein (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7), 
the package comprising flush contacts and an exposed package surface that is a major outer surface of the package(Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7), 
the flush contacts comprising a first flush contact at a center location of the exposed package surface and comprising a first major surface facing the semiconductor chip, and an opposing second major surface, all of which is flush with the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7), and 
a plurality of second flush contacts distributed at a periphery of the exposed package surface, the plurality of second flush contacts being flush with both the exposed package surface and the periphery (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7); 
wherein the semiconductor chip comprises a major chip surface with surface area more than 25 percent of the surface area of the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7); and 
wherein the surface area of the second major surface is more than 6o percent of the surface area of the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

	Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	
	Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

	An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).



Regarding claim 53, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 52, wherein the electronic device is configured to withstand at least 2500 board level reliability (BLR) cycles comprising temperature changes ranging from -400C to +1250C (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
The claimed “configured to “ provide the result is understood from the originally filed written description if the structure as recited in the parent claims.  Both Babaran and Lopez teach and demonstrate devices having the claimed structure and dimensional relationships.  As such the devices of both Babaran and Lopez are understood to be “configured to” achieve the result.
For further evidence supporting the maintained assertion that the results would be expected see Chen et al..  Chen et al. teaches exposed metal contacts of chips having exposed areas greater than 60%  as compared by the encapsulant are known to increase thermal dissipation, thereby improving the thermal properties of chips.  See evidentiary prior art reference Chen et al. (2018/0342438) figs. 1A-B paragraphs 49 and 106 [reproduced below] for support of this expected result of increasing exposed surface are of a chip metal plate/contact. 
Description
[0049] Efficient cooling of the semiconductor chip package 100 may be promoted when a ratio of an area size of the exposed second surface 132 of the metal plate 130 (e.g. the area enclosed by the outline 133) and an area size as defined by the outline 153 of the encapsulant 150 is equal to or greater than 0.7, 0.8, 0.85 or 0.9. The greater the ratio the better is the cooling capability of the semiconductor chip package 100 in terms of lateral package dimensions (e.g. as expressed by the package footprint area).

[0106] In Example 10, the subject matter of any one of Examples 1 to 9 can optionally include further including an encapsulant embedding the electrically conducting carrier, the semiconductor chip and the metal plate, wherein a ratio of an area size of the exposed second surface of the metal plate and an area size as defined by an outline of the encapsulant is equal to or greater than 0.7, 0.8, 0.85, or 0.9.



    PNG
    media_image1.png
    468
    540
    media_image1.png
    Greyscale

As shown and disclosed, the dimensions of a exposed metal contact/plate of a chip was expected at the time of the invention to have improved thermal dissipation (efficient cooling) by increasing the area ratio over 60%.  

As applied in the rejection of the claimed device structure, the claimed dimensions were known and used in the art.  From the teaching in Chen that when a metal plate/pad/die paddle/thermal pad such as disclosed in Babaran et al. and/or Lopez has the dimensions as described in Lopez have the ratio greater than 60% exposed relative the encapsulant, one of ordinary skill in the art would expect a result of improved thermal transfer (heat dissipation) thereby increasing the lifetime (BLR cycles) of a device.

Even though the specifically cited references, Babaran and Lopez, may have been unaware of the improved thermal dissipation results, at least others of ordinary skill such as evidenced by Chen et al. were aware of the advantages/results as claimed and argued.



Regarding claim 54, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 53, wherein the thickness of the semiconductor chip is at most 160 um Lopez et al. teaches in paragraph [0028], a thickness of about 0.1 mm.  Reducing the dimension to 100um (or 0.1mm) does not provide a unexpected result or benefit to the device.  In the absence of unexpected results or benefit, the mere change is size or shape if is recognized as a obvious variant.  See MPEP 2144.04.


Regarding claim 55, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 54, wherein the surface area of the major chip surface is more than 35 percent of the surface area of the exposed package surface; wherein the thickness of the semiconductor chip is at most 11um (Lopez ¶28); and wherein the electronic device is configured to withstand at least 3500 of the BLR cycles (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
The claimed “configured to “ provide the result is understood from the originally filed written description if the structure as recited in the parent claims.  Both Babaran and Lopez teach and demonstrate devices having the claimed structure and dimensional relationships.  As such the devices of both Babaran and Lopez are understood to be “configured to” achieve the result.


Regarding claim 56, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 55, wherein the thickness of the semiconductor chip is at most 70 pm; and wherein the electronic device is configured to withstand at least 4000 of the BLR cycles (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
The claimed “configured to “ provide the result is understood from the originally filed written description if the structure as recited in the parent claims.  Both Babaran and Lopez teach and demonstrate devices having the claimed structure and dimensional relationships.  As such the devices of both Babaran and Lopez are understood to be “configured to” achieve the result.

Regarding claim 57, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 56, wherein the surface area of the major chip surface is about 50 percent of the surface area of the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 58, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 56, wherein the surface area of the major chip surface is more than 40 percent of the surface area of the exposed package surface; and wherein the electronic device is configured to withstand at least 5000 of the BLR cycles2 (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 59, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 52, wherein the largest linear dimension of the semiconductor chip is at least 50 percent of the largest linear dimension of the package (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 60, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 52, wherein the largest linear dimension of the semiconductor chip is between 50 and 70 percent of the largest linear dimension of the package (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 61, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 52, wherein the surface area of the major chip surface is between 25 and 50 percent of the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 62, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 52, wherein the semiconductor chip and the package have rectangular surfaces, each edge of the rectangular surfaces of the semiconductor chip being between 50 and 70 percent of the corresponding edge of the rectangular surface of the package to which it is parallel (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 63, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device comprising: 
a semiconductor chip (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).; 
a package with the semiconductor chip encapsulated therein, the package comprising flush contacts and an exposed package surface that is a major outer surface of the package, the flush contacts comprising a first flush contact at a center location of the exposed package surface and comprising a first major surface facing the semiconductor chip , and an opposing second major surface, all of which is flush with the exposed package surface, and a plurality of second flush contacts distributed at a periphery of the exposed package surface, the plurality of second flush contacts being flush with both the exposed package surface and the periphery (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7);  
wherein the semiconductor chip comprises a major chip surface with surface area more than 25 percent of the surface area of the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7); 
wherein the surface area of the second major surface is more than 60 percent of the surface area of the exposed package surface (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7);
wherein the largest linear dimension of the semiconductor chip is between 50 and 70 percent of the largest linear dimension of the package (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).; and 
wherein the semiconductor chip and the package have rectangular surfaces, each edge of the rectangular surfaces of the semiconductor chip being between 50 and 70 percent of the corresponding edge of the rectangular surface of the package to which it is parallel (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7)..

Note: Regarding the dimensional relationships, Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05


Regarding claim 64, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 63, wherein the electronic device is configured to withstand at least 2500 board level reliability (BLR) cycles comprising temperature changes ranging from -40°C to +1250C (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
The claimed “configured to “ provide the result is understood from the originally filed written description if the structure as recited in the parent claims.  Both Babaran and Lopez teach and demonstrate devices having the claimed structure and dimensional relationships.  As such the devices of both Babaran and Lopez are understood to be “configured to” achieve the result.
For further evidence supporting the maintained assertion that the results would be expected see Chen et al..  Chen et al. teaches exposed metal contacts of chips having exposed areas greater than 60%  as compared by the encapsulant are known to increase thermal dissipation, thereby improving the thermal properties of chips.  See evidentiary prior art reference Chen et al. (2018/0342438) figs. 1A-B paragraphs 49 and 106 [reproduced below] for support of this expected result of increasing exposed surface are of a chip metal plate/contact. 
Description
[0049] Efficient cooling of the semiconductor chip package 100 may be promoted when a ratio of an area size of the exposed second surface 132 of the metal plate 130 (e.g. the area enclosed by the outline 133) and an area size as defined by the outline 153 of the encapsulant 150 is equal to or greater than 0.7, 0.8, 0.85 or 0.9. The greater the ratio the better is the cooling capability of the semiconductor chip package 100 in terms of lateral package dimensions (e.g. as expressed by the package footprint area).

[0106] In Example 10, the subject matter of any one of Examples 1 to 9 can optionally include further including an encapsulant embedding the electrically conducting carrier, the semiconductor chip and the metal plate, wherein a ratio of an area size of the exposed second surface of the metal plate and an area size as defined by an outline of the encapsulant is equal to or greater than 0.7, 0.8, 0.85, or 0.9.



    PNG
    media_image1.png
    468
    540
    media_image1.png
    Greyscale

As shown and disclosed, the dimensions of a exposed metal contact/plate of a chip was expected at the time of the invention to have improved thermal dissipation (efficient cooling) by increasing the area ratio over 60%.  

As applied in the rejection of the claimed device structure, the claimed dimensions were known and used in the art.  From the teaching in Chen that when a metal plate/pad/die paddle/thermal pad such as disclosed in Babaran et al. and/or Lopez has the dimensions as described in Lopez have the ratio greater than 60% exposed relative the encapsulant, one of ordinary skill in the art would expect a result of improved thermal transfer (heat dissipation) thereby increasing the lifetime (BLR cycles) of a device.

Even though the specifically cited references, Babaran and Lopez, may have been unaware of the improved thermal dissipation results, at least others of ordinary skill such as evidenced by Chen et al. were aware of the advantages/results as claimed and argued.


Regarding claim 65, Babran et al. in view of Lopez et al. in view of Rodriquez teach a electronic device of claim 64, wherein the surface area of the major chip surface is about 50 percent of the surface area of the exposed package surface; wherein the thickness of semiconductor chip is at most 70 pm; and wherein the electronic device is configured to withstand at least 4000 of the BLR cycles3 (Babran et al. Figs. 1, 3 and 14 and Lopez Figs. 2 & 7).
Lopez discloses wherein the largest linear dimension of a chip (230, § [0028], 2.84mm) represents at least fifty percent of the largest linear dimension of the package ({ [0024], 4.8mm).
Both Babran and Lopez by at least way of the figures [and example dimensions described in Lopez) suggest the claimed dimension relationships.  Non the less, the dimensions are further recognized as optimizable parameters.  It would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the dimensional relationships through routine experimentation and optimization to obtain optimal or desired device performance because the dimensional relationships is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05

For further evidence supporting the maintained assertion that the results would be expected see Chen et al..  Chen et al. teaches exposed metal contacts of chips having exposed areas greater than 60%  as compared by the encapsulant are known to increase thermal dissipation, thereby improving the thermal properties of chips.  See evidentiary prior art reference Chen et al. (2018/0342438) figs. 1A-B paragraphs 49 and 106 [reproduced below] for support of this expected result of increasing exposed surface are of a chip metal plate/contact. 
Description
[0049] Efficient cooling of the semiconductor chip package 100 may be promoted when a ratio of an area size of the exposed second surface 132 of the metal plate 130 (e.g. the area enclosed by the outline 133) and an area size as defined by the outline 153 of the encapsulant 150 is equal to or greater than 0.7, 0.8, 0.85 or 0.9. The greater the ratio the better is the cooling capability of the semiconductor chip package 100 in terms of lateral package dimensions (e.g. as expressed by the package footprint area).

[0106] In Example 10, the subject matter of any one of Examples 1 to 9 can optionally include further including an encapsulant embedding the electrically conducting carrier, the semiconductor chip and the metal plate, wherein a ratio of an area size of the exposed second surface of the metal plate and an area size as defined by an outline of the encapsulant is equal to or greater than 0.7, 0.8, 0.85, or 0.9.



    PNG
    media_image1.png
    468
    540
    media_image1.png
    Greyscale

As shown and disclosed, the dimensions of a exposed metal contact/plate of a chip was expected at the time of the invention to have improved thermal dissipation (efficient cooling) by increasing the area ratio over 60%.  

As applied in the rejection of the claimed device structure, the claimed dimensions were known and used in the art.  From the teaching in Chen that when a metal plate/pad/die paddle/thermal pad such as disclosed in Babaran et al. and/or Lopez has the dimensions as described in Lopez have the ratio greater than 60% exposed relative the encapsulant, one of ordinary skill in the art would expect a result of improved thermal transfer (heat dissipation) thereby increasing the lifetime (BLR cycles) of a device.

Even though the specifically cited references, Babaran and Lopez, may have been unaware of the improved thermal dissipation results, at least others of ordinary skill such as evidenced by Chen et al. were aware of the advantages/results as claimed and argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/2/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 716.02(d)
        2 The claimed “configured to “ provide the result is understood from the originally filed written description if the structure as recited in the parent claims.  Both Babaran and Lopez teach and demonstrate devices having the claimed structure and dimensional relationships.  As such the devices of both Babaran and Lopez are understood to be “configured to” achieve the result.
        3 The claimed “configured to “ provide the result is understood from the originally filed written description if the structure as recited in the parent claims.  Both Babaran and Lopez teach and demonstrate devices having the claimed structure and dimensional relationships.  As such the devices of both Babaran and Lopez are understood to be “configured to” achieve the result.